DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Provision Application No. 62/438,339, Non-Provisional Application No. 15/794,588, and Non-Provisional Application No. 16/541,018, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to provide support for the limitation of “a support structure connected to the structure and configured to allow an elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰” of claim 1. Additionally, the prior-filed applications fail to provide support configured to store instructions that cause processor to control controller to control the adjustable support structure so as to increase and decrease the elevation angle of the structure” of claim 8 or the limitation of “the memory also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina and wherein the elevation angle is controlled based on the stored information” of claim 9. Accordingly, claims 1-11 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 February 2020, 29 April 2020, and 04 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 04 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 6-9 and 11 are objected to because of the following informalities:  
Claim 6, line 1, “comprising remote control” should read --comprising a remote control--
Claim 7, line 1, “the adjustable support structure” should read --the support structure-- for consistency of claim language
Claim 7, line 6, “the angle” should read --the elevation angle-- for consistency of claim language
Claim 8, line 2, “the adjustable support structure” should read --the support structure-- for consistency of claim language
Claim 8, lines 2-3, “memory configured to store instructions that cause processor to control controller to control the adjustable support structure” should read --memory configured to store instructions that cause the processor to control the controller, wherein the controller controls the support structure--
Claim 9, line 1, “the memory also stores” should read --the memory is configured to store--
Claim 11, line 2, “the structure so that it is positioned” should read --the structure and positioned--
Claim 11, line 3, “lacking” should read --lacks--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the bed” in line 9. There is insufficient antecedent basis for this limitation in the claim, as no bed has been previously recited in the claims. The Examiner suggests amending the claim language to --a bed of the treadmill--.
Claim 3 recites the limitation “further comprising a bed between the front roller and the rear roller” in lines 1-2. It is unclear if the claimed “a bed” is equivalent to the previously recited “the bed” of claim 1.
Claim 6 recites the limitation “remote control that can be used to adjust the elevation angle of the treadmill.” The phrase “can be” renders the claim indefinite, as it is unclear whether the limitations following the phrase are part of the claimed invention. The Examiner suggests amending the claim language to --remote control that is configured to be used to adjust the elevation angle of the treadmill--.
Claim 11 recites the limitation “the side frames” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 11 is intended to depend from claim 2, which recites the limitation of “a pair of side frames” in line 1, or if the limitation should read --a pair of side frames--. For examination purposes, claim 11 is being interpreted as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al. (US Patent No. 6761667).
Regarding independent claim 1, Cutler discloses a treadmill (Fig 1; hiking exercise apparatus 10) for operation by a user in a seated position (the Office notes that this limitation in the preamble represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler can be operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36), the treadmill comprising:
a structure having a front portion and a rear portion (treadbase 14, front portion at distal end 24, rear portion at proximal end 22);
a front roller rotatably mounted on the front portion of the structure (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers);
a rear roller rotatable mounted on the rear portion of the structure such that the rear roller is disposed parallel to the front roller (Col. 5 lines 38-41 cited above, see Figs. 3-4) and is spaced apart from the front roller by a longitudinal distance that is between 10-30 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the range of lengths includes between about 24 inches and 30 inches, which overlaps with the claimed range of 10-30 inches);
a belt mounted around the front and rear rollers (endless belt 36); and
a support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) connected to the structure (Col. 8 lines 18-21, “With reference now to FIGS. 3-4, each upstanding member 50, 51 (only member 50 shown in FIGS. 3-4) comprises a hollow upper portion 54 pivotally coupled to treadbase 14 and a lower portion 55 pivotally coupled to support base 12”) and configured to allow an elevation angle of the bed (treadbase frame 32 constitutes a bed of the treadmill) to be adjusted to an angle between 6⁰ and 18⁰ (see Fig. 4 showing range of motion of treadbase 14; Col. 2 lines 43-45, “The distal end of the treadbase selectively inclines above the neutral position and selectively declines below the neutral position” and Col. 5 line 66 - Col. 6 line 14, “In one embodiment, the treadbase of the present invention is selectively moved into a position having a grade of about -30% (declined) with respect to the neutral position to about 90 degrees (inclined) with respect to the neutral position, preferably having a grade of about -20% (declined) with respect to the neutral position to about 60 degrees (inclined) with respect to the neutral position, more preferably, having a grade of about -10% with respect to the neutral position to about 100% (45 degrees) with respect to the neutral position, more preferably, having a grade of about -10% with respect to the neutral position to about 60% with respect to the neutral position. In another embodiment, the treadbase of the present invention is selectively moved into a position having a grade of about -5% with respect to the neutral position to about 50% or 60% with respect to the neutral position”; therefore, as treadbase 14 can be positioned as desired by a user by adjusting the selectively extensible member 58 between a range of decline and incline angles, the treadbase is capable of being positioned at an angle between 6⁰ and 18⁰).


    PNG
    media_image1.png
    595
    562
    media_image1.png
    Greyscale

Regarding claim 2, Cutler further discloses wherein the structure includes a pair of side frames (annotated Fig. 1, two sides positioned along treadbase frame 32 of treadbase 14, see Col. 5 lines 38-41), and wherein the structure lacks any front structure that connects the side frames in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).
Regarding claim 10, Cutler further discloses wherein the longitudinal distance is between 14-28 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the range of lengths includes between 24 and 28 inches, which fall within the claimed range of 14-28 inches).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Frank (US Patent No. 10328303).

Regarding claim 3, Cutler further discloses a bed (treadbase frame 32 constitutes a bed of the treadmill) between the front roller and the rear roller (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers).
Cutler does not teach a force sensor operably positioned to sense a force applied to the bed.
Frank teaches an analogous treadmill (100) comprising a front roller and a rear roller (rollers 301), a bed (deck 320) between the front and rear rollers (see Figs. 3A-3C), and a force sensor (sensor pads 311 in Fig. 3A, sensor pads 321A, 321B in Fig. 3B, sensor 331 in Fig. 3C) operably positioned to sense a force applied to the bed (Col. 15 lines 46-50, “For example, the sensors can comprise piezoelectric actuators that respond to a pressure by generating electrical voltage. Furthermore, the sensors can include accelerometers that indicate how much force is exerted on a sensor patch by the user's foot”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler to include a force sensor positioned to sense a force applied to the bed, as is similarly taught by Frank, for the purpose of providing feedback to a user based on data acquired from the force sensor throughout the duration of an exercise performed on the treadmill (Frank Col. 15 lines 35-45, “The sensors can be used to acquire data, which can be processed to determine various information regarding the user, such as the lengthwise and/or lateral position of the user, the impact of the user on the treadmill belt 110, the duration of the time the user foot is in contact with the treadmill belt 110, and/or the like. Such information can be used to provide feedback to the user, such as a calculation of the calories burned by the user, a running form of the user, the number of strides per minute that the user is making, as well as the area of contact of the user foot with the treadmill 100”).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Pan et al. (US Publication No. 20070004562).
Cutler teaches the invention as substantially claimed, see above.
Regarding claim 6, Cutler discloses an electronic control system (49) that is configured to adjust the elevation angle of the treadmill (Col. 6 lines 26-29, “The amount of inclination/declination can be controlled by an electronic control system 49 electrically coupled to inclination motor 60 discussed below”).
Cutler does not teach a remote control that can be used to adjust the elevation angle of the treadmill.
Pan et al. teaches a remote control (Fig. 2) for a treadmill (Abstract, line 1, “A remote control for a treadmill”) that is configured to adjust a speed of the treadmill (via speed controller 14), an elevation angle of a treadmill (via slope controller 15), and to provide an emergency stop button (17), via wireless transmission to the treadmill (paragraph [0017] lines 5-7, “while the user wants to change the speed or the slope, he/she only has to operate the speed controller 14 and the slope controller 15”).

    PNG
    media_image2.png
    417
    436
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler to include a remote control configured to adjust the elevation angle of the treadmill, as is similarly taught by Pan et al., for the purpose of allowing a user to remotely and wirelessly control operation of the treadmill as desired such that the user does not need to slow down or stop during an exercise in order to operate the treadmill functions (paragraph [0017] lines 7-11, “Therefore, as shown in FIG. 4, the user can operate all of the functions of the treadmill when he/she is running by manipulating the remote control of the present invention without having to slow down or stop”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Schmidt (US Patent No. 8333681).
Cutler teaches the invention as substantially claimed, see above.
Regarding claim 7, Cutler teaches the support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) comprises a pair of supports (Col. 8 lines 18-23, “each upstanding member 50, 51 (only member 50 shown in FIGS. 3-4) comprises a hollow upper portion 54 pivotally coupled to treadbase 14 and a lower portion 55 pivotally coupled to support base 12. Upper and lower portions 54, 55 are movably coupled to each other”), where each of the pair of supports is disclosed as comprising a linear extending assembly in the form of a first member (selectively extensible member 58) which selectively moves with respect to a second member (male member 64; Col. 8 lines 49-53, “A "linear extending assembly" as referred to in this specification and the appended claims is an assembly having a first member (e.g., member 58) which selectively moves with respect to a second member (e.g., member 64)”), and further discloses alternate embodiments of the linear extending assembly that can be used to adjust the elevation angle of the treadmill (Col. 8 lines 54-62, “Examples of linear extending assemblies having a first member which selectively moves with respect to a second member and which may be employed in the present invention to lift a treadbase include: a ram such as a hydraulic or pneumatic ram, a drive screw with an accompanying nut or internal threading, a linear actuator, an extension motor, a piston, another telescoping assembly, and any other assembly having a first member which is selectively linearly extended with respect to a second member”).
Cutler does not teach wherein each of the pair of supports include a first leg and a second leg, and wherein each first and second leg is pivotally attached to the structure, wherein the first leg of each of the pair of supports includes a post which engages an adjustment slot which includes a plurality of receivers, and wherein by changing which of the receivers into which the post is engaged, the user is able to adjust the angle of the treadmill.
Schmidt, in the same field of endeavor as Cutler with regards to adjustable support structures for treadmill type exercise devices, teaches an adjustable support structure that includes a pair of supports (forward feet 526) with a first leg (link arm 528) and a second leg (pivot arm 66, shown as 56 in Fig. 5), the first leg/link arm and the second leg/pivot arm are pivotally attached to a structure of the machine (lower frame 523, see Figs. 5 and 5a), where the "The pivot arm 66 can be held in any of the variety of pivot locations by adjusting the extension of link arm 528. Thus, if the user wishes to increase the inclination 542 to an inclination greater than that depicted in FIG. 5, the user may disengage the far end (not shown) of link arm 528, which may be engaged by a plurality of mechanisms including bar and hook, pin and hole, rack and pinion, latching, ratcheting or other holding mechanisms, and extend the link arm 528, e.g., to the position depicted in FIG. 5A to increase the inclination of the machine to a higher value 542', and resecure the far end of link arm 528 as depicted in FIG. 5A").

    PNG
    media_image3.png
    382
    618
    media_image3.png
    Greyscale

As Cutler discloses alternate embodiments of the support structure to achieve the function of elevating the treadmill to a desired angle, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute each of the pair of supports of the support structure of Cutler with the feet including pivotally attached first leg/link arm and second leg/pivot arm, as is taught in Schmidt, for the purpose of achieving the same .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Daly et al. (US Patent No. 7914420).
Cutler teaches the invention as substantially claimed, see above.
Regarding claims 8 and 9, Cutler discloses wherein the inclination/declination of the support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) is configured to be controlled by a controller (electronic control system) that is coupled with the adjustable support structure (Col. 6 lines 26-29, “The amount of inclination/declination can be controlled by an electronic control system 49 electrically coupled to inclination motor 60 discussed below”), but does not explicitly teach a processor and memory configured to store instructions that cause the processor to control the controller to control the adjustable support structure so as to increase and decrease the elevation angle of the structure (claim 8), or wherein the memory also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina and wherein the elevation angle is controlled based on the stored information (claim 9).
 Daly et al. teaches an analogous treadmill (100) that comprises an incline end (112) that is configured to “be raised and/or lowered to heights based on user settings and/or programmed training routines via, for example, an actuator mechanism 114” (Col. 6 lines 55-58), and further discloses a processor (processor system 300 of Fig. 3; Col. 7 lines 57-64, “some or all of the blocks of the example apparatus 200, or parts thereof, may be implemented using instructions, code, and/or other software and/or firmware, etc. stored on a machine accessible medium that, when executed by, for example, a processor system (e.g., a processor system 300 of FIG. 3) perform the operations represented in the flowcharts of FIGS. 4 through 13”; see also Col. 9 lines 35-44), a controller (device controller 234 of Fig. 2) coupled to a deck incline adjustor (214; Col. 10 lines 9-13, “the device controller 234 may communicate with the deck incline adjustor 214 to adjust the incline of the deck 104 based on the information received by the data interface 232 via the input interface 202 and/or the data structure 238”), and memory (storage interface 236 of Fig. 2) configured to store instructions that cause the processor to control the controller to control the adjustable support structure so as to increase and decrease an elevation angle of the incline end of the treadmill (Col. 13 lines 33-35, “The control system 206 may store one or more training routines in memory via, for example, the storage interface 236” and Col. 14 lines 4-11, “the comparator 240 may compare the information processed by the control system 206 with the data retrieved from the data structure 238 for a given training routine selected by the user and automatically adjust the operating parameters (e.g., speed, incline angle, deck stiffness, etc.) of the treadmill 100 during the user's workout to reflect the parameters of the selected training routine stored in the storage interface 236”), and further teaches wherein the memory (storage interface 236 of Fig. 2) also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina (Col. 8 lines 21-26, “the user interface 202 enables a user to input his or her physical characteristics 216 such as, for example, a user's height, weight, age, etc., and/or enables a user to input his or her desired workout parameters 218 such as, for example, the treadmill speed, the incline angle of the deck, the workout regimen, etc” and Col. 10 lines 21-23, “Furthermore, the storage interface 236 may store the user's information or workout characteristics received via the user input interface 202”) and wherein the elevation angle is controlled based on the stored information (Col. 14 lines 4-11 cited above, see also Col. 11 lines 30-50 which further discusses controlling of the deck incline adjustor 214).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler to include a processor and memory coupled to the controller such that the controller is configured to increase and decrease the elevation angle of the structure of the treadmill, as is similarly taught by Daly, for the purpose of allowing a user to select and/or generate an exercise routine based on user inputs to automatically adjust the elevation angle of the treadmill as needed (Daly Col. 9 line 56 - Col. 10 line 20, and Col. 11 lines 30-50).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Disch (US Patent No. 6224516).
Cutler teaches the invention as substantially claimed, see above.
Regarding claim 11, Cutler further discloses an electric motor (motor 37) operably mounted on the structure (see Fig. 1) and wherein the structure (treadbase 14) lacking any front structure that connects the side frames (annotated Fig. 1, two sides of treadbase frame 32 of treadbase 14, see Col. 5 lines 38-41) in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).
Cutler does not teach wherein the electric motor is positioned so that it is circumscribed by the belt. 


    PNG
    media_image4.png
    389
    488
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor of Cutler to be positioned so that it is circumscribed by the belt, as is similarly taught by Disch, for the purpose of preventing a user from accidentally contacting the components of the motor during operation of the treadmill.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Netter et al. (US Publication No. 20180178055) and further in view of Arst (US Patent No. 8986176).
Regarding independent claim 1, Netter discloses a treadmill (10) for operation by a user in a seated position (paragraph [0019] lines 1-2, “The present invention provides a treadmill adapted to be used in a seated position”), the treadmill comprising:
a structure (20) having a front portion (28) and a rear portion (26);
“a front roller 30 is rotatably mounted on the front portions 28 of the side frames 22”);
a rear roller (32) rotatably mounted on the rear portion of the structure (paragraph [0042] lines 4-5, “a rear roller 32 is rotatably mounted on the rear portions 26 of the side frames 22”) such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance that is between 10-30 inches (paragraph [0042] lines 5-11, “The rear roller 32 is disposed parallel to the front roller 30 and spaced apart from the front roller 30 by a longitudinal distance D. The longitudinal distance D is the distance from the center axis C1 of the front roller 30, to the center axis C2 of the rear roller 32. In this embodiment, the front and rear rollers 32 are separated by a longitudinal distance D that is about 10-30 inches”); and
a belt (42) mounted around the front and rear rollers (Fig. 3); and
a support structure (90) connected to the structure and configured to allow an elevation angle of the bed (bed 38) to be adjusted (paragraph [0055] lines 5-8, “the treadmill 10 further includes an adjustable support structure 90 that may be used to raise and lower the treadmill 10, and adjust the angle of the treadmill 10”).
Netter does not explicitly teach wherein the support structure is configured to allow the elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰.
Arst, in the same field of endeavor with regards to a treadmill type exercise device (10) to be used by a user in a seated position (Col. 5 lines 46-53, “a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to allow the bed of the treadmill to have an elevation angle that can be adjusted to an angle between 0⁰ and 60⁰, thereby including the claimed angles of between 6⁰ and 18⁰, as is similarly taught by Arst, for the purpose of allowing a user to selectively adjust the elevation angle of the treadmill as desired to increase or decrease the difficulty of exercises performed thereon, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2, Netter as modified by Arst further teaches wherein the structure (20) includes a pair of side frames (22), and wherein the structure (20) lacks any front structure that connects the side frames (22) in front of the front roller (30, see Fig. 1; paragraph [0037] lines 7-9, “the structure 20 notably lacks any front structure that connects the side structures 22 in front of the front roller 30”).
Regarding claim 3, Netter as modified by Arst further teaches a bed (bed 38) between the front roller and the rear roller (Fig. 3), and a force sensor (62) operably positioned to sense a “a force sensor 62 is operably positioned to sense force applied from the belt 42 to the bed 38”).
Regarding claim 4, Netter as modified by Arst further teaches a computer controller (50) for controlling an electric motor (34) of the treadmill (paragraph [0048] lines 2-4, “the treadmill 10 may include a computer controller 50 for controlling the electric motor 34 and the operation of the treadmill 10”), the computer controller (50) being operably connected with the force sensor (62) to disable the electric motor if the force applied to the bed exceeds a predetermined maximum weight, and indicates that the user is standing on the treadmill rather than operating the treadmill in the seated position (paragraph [0051]).
Regarding claim 5, Netter as modified by Arst further teaches wherein the electric motor (34) is mounted beneath the bed (38) between the front roller (30) and the rear roller (32; paragraph [0044] lines 6-8, “the motor 34 is mounted beneath a bed 38 and between the front and rear rollers 30 and 32”), and wherein the electric motor (34) is operably connected with either the front roller (30) or the rear roller (32; paragraph [0044] lines 1-4, “an electric motor 34 is mounted on the structure 20 (directly or indirectly) and operably connected to the front roller 30 for turning the front roller 30”).
Regarding claim 6, Netter as modified by Arst further teaches a remote control (70) that can be used to adjust the elevation angle of the treadmill (paragraph [0057] lines 4-7, “the adjustable support structure 90 may be a motorized structure which may be adjusted via computer control, such as the remote control 70 shown in FIGS. 1 and 4”).
Regarding claim 7, Netter as modified by Arst further teaches wherein the adjustable support structure (90) includes a pair of supports (92), each of which include a first leg (94) and a second leg (96), and wherein each first and second leg (94, 96) is pivotally attached to the “the adjustable support structure 90 includes a pair of supports 92, each which may include a first leg 94 and a second leg 96 each pivotally attached to the structure 20 (or other intermediary structure)”), wherein the first leg (94) of each of the pair of supports includes a post (98) which engages an adjustment slot (100) which includes a plurality of receivers (102), and wherein by changing which of the receivers (102) into which the post (98) is engaged, the user is able to adjust the angle of the treadmill (paragraph [0056] lines 8-12, “The first leg 94 includes a post 98 which engages an adjustment slot 100 which includes a plurality of receivers 102. By changing which of the receivers 102 into which the post 98 is engaged, the user is able to adjust the angle of the treadmill 10”).
Regarding claim 10, Netter as modified by Arst further teaches wherein the longitudinal distance is between 14-28 inches (paragraph [0042] lines 12-13, “In one embodiment, the longitudinal distance D is 14-28 inches”).
Regarding claim 11, Netter as modified by Arst further teaches an electric motor (34) operably mounted on the structure (20) so that it is positioned so that it is circumscribed by the belt (42, see Fig. 3; paragraph [0044] lines 1-2, “an electric motor 34 is mounted on the structure 20 (directly or indirectly)”), and wherein the structure (20) lacking any front structure that connects the side frames (side frame 22) in front of the front roller (30; paragraph [0044] lines 8-10, “This preferred placement enables the treadmill 10 to have no structure in front of the front roller 30”).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Netter et al. (US Publication No. 20180178055) in view of Arst (US Patent No. 8986176), and further in view of Daly et al. (US Patent No. 7914420).

Regarding claims 8-9, Netter as modified by Arst further teaches a controller (computer controller 50), a processor (computer processor 52), and memory (computer memory 54) for controlling an electric motor (34) of the treadmill (paragraph [0048]) and a display (56) of the treadmill (paragraph [0049]), and further teaches a remote control (70) that comprises a microcontroller (72), a computer processor (74), and a computer memory (76), wherein the support structure (90) may be “a motorized structure which may be adjusted via computer control, such as the remote control 70 shown in FIGS. 1 and 4” (paragraph [0057] lines 4-7), but does not necessarily teach a processor, a controller coupled with the adjustable support structure, and memory configured to store instructions that cause the processor to control the controller to control the adjustable support structure so as to increase and decrease the elevation angle of the structure (claim 8), or wherein the memory also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina and wherein the elevation angle is controlled based on the stored information (claim 9).
Daly et al. teaches an analogous treadmill (100) that comprises an incline end (112) that is configured to “be raised and/or lowered to heights based on user settings and/or programmed training routines via, for example, an actuator mechanism 114” (Col. 6 lines 55-58), and further discloses a processor (processor system 300 of Fig. 3; Col. 7 lines 57-64, “some or all of the blocks of the example apparatus 200, or parts thereof, may be implemented using instructions, code, and/or other software and/or firmware, etc. stored on a machine accessible medium that, when executed by, for example, a processor system (e.g., a processor system 300 of FIG. 3) perform the operations represented in the flowcharts of FIGS. 4 through 13”; see also Col. 9 lines 35-44), a controller (device controller 234 of Fig. 2) coupled to a deck incline adjustor “the device controller 234 may communicate with the deck incline adjustor 214 to adjust the incline of the deck 104 based on the information received by the data interface 232 via the input interface 202 and/or the data structure 238”), and memory (storage interface 236 of Fig. 2) configured to store instructions that cause the processor to control the controller to control the adjustable support structure so as to increase and decrease an elevation angle of the incline end of the treadmill (Col. 13 lines 33-35, “The control system 206 may store one or more training routines in memory via, for example, the storage interface 236” and Col. 14 lines 4-11, “the comparator 240 may compare the information processed by the control system 206 with the data retrieved from the data structure 238 for a given training routine selected by the user and automatically adjust the operating parameters (e.g., speed, incline angle, deck stiffness, etc.) of the treadmill 100 during the user's workout to reflect the parameters of the selected training routine stored in the storage interface 236”), and further teaches wherein the memory (storage interface 236 of Fig. 2) also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina (Col. 8 lines 21-26, “the user interface 202 enables a user to input his or her physical characteristics 216 such as, for example, a user's height, weight, age, etc., and/or enables a user to input his or her desired workout parameters 218 such as, for example, the treadmill speed, the incline angle of the deck, the workout regimen, etc” and Col. 10 lines 21-23, “Furthermore, the storage interface 236 may store the user's information or workout characteristics received via the user input interface 202”) and wherein the elevation angle is controlled based on the stored information (Col. 14 lines 4-11 cited above, see also Col. 11 lines 30-50 which discusses controlling of the deck incline adjustor 214).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10603538 in view of Arst (US Patent No. 8986176). 
Regarding application claim 1, Patent claim 1 recites a treadmill for operation by a user in a seated position (line 1), the treadmill comprising:
a structure having a front portion and a rear portion (line 3);
a front roller rotatably mounted on the front portion of the structure (lines 4-5);
a rear roller rotatably mounted on the rear portion of the structure such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance that is between 10-30 inches (lines 6-9); and
line 10); and
a bed (line 14).
Patent claim 1 does not recite the limitation of a support structure connected to the structure and configured to allow an elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰.
However, Arst, in the same field of endeavor with regards to a treadmill type exercise device (10) to be used by a user in a seated position (Col. 5 lines 46-53, “a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to be connected to the structure and configured to allow the bed of the treadmill to have an elevation angle that can be adjusted to an angle between 0⁰ and 60⁰, thereby including the claimed angles of between 6⁰ and 18⁰, as is similarly taught by Arst, for the purpose of allowing a user to 
Regarding application claim 2, Patent claim 2 recites the identical limitations.
Regarding application claim 3, Patent claim 1 recites the limitation of a bed (line 14) and a force sensor (line 13), and Patent claim 3 recites the limitation of the bed being located between the front roller and the rear roller, and wherein the force sensor is operably positioned to sense a force applied to the bed (lines 1-4).
Regarding application claim 4, Patent claim 1 recites the limitations of a computer controller for controlling an electric motor of the treadmill (lines 11-12, “a computer processor configured for controlling an electric motor of the treadmill”, where a computer processor is a more narrow than a computer controller, as the Patent discloses “a computer controller 50 for controlling the electric motor 34” and “The computer controller 50 may include a computer processor 52” in Col. 5 lines 53-60 of the specification, and therefore anticipates the broader broadened instant claim limitation of a computer controller), the computer controller being operably connected with the force sensor to disable the electric motor if the force applied to the bed exceeds a predetermined maximum weight, and indicates that the user is standing on the treadmill rather than operating the treadmill in the seated position (lines 12-19).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 10603538 in view of Arst (US Patent No. 8986176). 
Regarding application claim 7, Patent claim 1 recites a treadmill for operation by a user in a seated position (line 1), the treadmill comprising:
a structure having a front portion and a rear portion (line 3);
a front roller rotatably mounted on the front portion of the structure (lines 4-5);
a rear roller rotatably mounted on the rear portion of the structure such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance that is between 10-30 inches (lines 6-9); and
a belt mounted around the front and rear rollers (line 10); and
a bed (line 14).
Patent claim 4, dependent on Patent claim 1, recites a support structure (lines 1-2, “adjustable support structure”) configured to allow an elevation angle of the bed to be adjusted (lines 2-4, “configured to raise and lower one of the front portion or rear portion of the treadmill to adjust an angle of the treadmill”, where adjusting the front portion or rear portion of the treadmill results in adjusting the bed of the treadmill).
Patent claim 5, dependent on Patent claim 4, recites wherein the adjustable support structure includes a pair of supports, each of which include a first leg and a second leg, and wherein each first and second leg is pivotally attached to the structure, wherein the first leg of each of the pair of supports includes a post which engages an adjustment slot which includes a plurality of receivers, and wherein by changing which of the receivers into which the post is engaged, the user is able to adjust the angle of the treadmill (lines 1-9).
Patent claims 1 and 4-5 do not recite the limitation of the support structure being configured to allow an elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰.
“a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to allow the bed of the treadmill to have an elevation angle that can be adjusted to an angle between 0⁰ and 60⁰, thereby including the claimed angles of between 6⁰ and 18⁰, as is similarly taught by Arst, for the purpose of allowing a user to selectively adjust the elevation angle of the treadmill as desired to increase or decrease the difficulty of exercises performed thereon, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10603538 in view of Arst (US Patent No. 8986176). 
Regarding application claim 10, Patent claim 6 recites a treadmill for operation by a user in a seated position (line 1), the treadmill comprising:
a structure having a front portion and a rear portion (lines 3-4, “a structure that includes a pair of side frames, each having a front portion and a rear portion”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation);
a front roller rotatably mounted on the front portion of the structure (lines 5-6, “a front roller rotatably mounted on the front portions of the side frames”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation);
a rear roller rotatably mounted on the rear portion of the structure (lines 7-8, “a rear roller rotatably mounted on the rear portions of the side frames”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation) such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance (lines 8-10); and
a belt mounted around the front and rear rollers (line 11, “a belt that circumscribes the front roller and the rear roller”, where “circumscribes” is analogous to mounted); and
a bed (line 20).
Patent claim 8, dependent on Patent claim 6, recites wherein the longitudinal distance is between 14-28 inches (lines 1-2).
do not recite the limitation of a support structure connected to the structure and configured to allow an elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰.
However, Arst, in the same field of endeavor with regards to a treadmill type exercise device (10) to be used by a user in a seated position (Col. 5 lines 46-53, “a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to be connected to the structure and configured to allow the bed of the treadmill to have an elevation angle that can be adjusted to an angle between 0⁰ and 60⁰, thereby including the claimed angles of between 6⁰ and 18⁰, as is similarly taught by Arst, for the purpose of allowing a user to selectively adjust the elevation angle of the treadmill as desired to increase or decrease the difficulty of exercises performed thereon, and as it has been held that where the general .

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10603538 in view of Arst (US Patent No. 8986176). 
Regarding application claim 11, Patent claim 6 recites a treadmill for operation by a user in a seated position (line 1), the treadmill comprising:
a structure having a front portion and a rear portion (lines 3-4, “a structure that includes a pair of side frames, each having a front portion and a rear portion”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation);
a front roller rotatably mounted on the front portion of the structure (lines 5-6, “a front roller rotatably mounted on the front portions of the side frames”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation);
a rear roller rotatably mounted on the rear portion of the structure (lines 7-8, “a rear roller rotatably mounted on the rear portions of the side frames”, where this limitation is narrower than the claimed limitation, and therefore anticipates the claimed limitation) such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance (lines 8-10); 
a belt mounted around the front and rear rollers (line 11, “a belt that circumscribes the front roller and the rear roller”, where “circumscribes” is analogous to mounted); 
an electric motor operably mounted on the structure so that it is positioned so that it is circumscribed by the belt (lines 12-14);
lines 15-16); and
a bed (line 20).
Patent claim 7, dependent on Patent claim 6, recites wherein the longitudinal distance is between 10-30 inches (lines 1-2).
Patent claims 6 and 7 do not recite the limitation of a support structure connected to the structure and configured to allow an elevation angle of the bed to be adjusted to an angle between 6⁰ and 18⁰.
However, Arst, in the same field of endeavor with regards to a treadmill type exercise device (10) to be used by a user in a seated position (Col. 5 lines 46-53, “a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784